Citation Nr: 0904283	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle sprain and osteochondritis with osteoarthritic 
changes, currently evaluated as 10 percent disabling 

2.  Entitlement to a compensable disability rating for otitis 
externa.

3.  Entitlement to service connection for a right partial 
arthroplasty, claimed as secondary to a service-connected 
total left knee replacement.

4.  Entitlement to an increased rating for a total left knee 
replacement, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted a claim for an 
increased rating for service-connected left knee disability 
and awarded a 30 percent evaluation from May 21, 2003.  In 
that decision, the RO also denied claims of increased ratings 
for service-connected residuals of a left ankle sprain, rated 
as 10 percent disabling; and otitis externa, rated as 
noncompensably disabling.

In a November 2007 rating action, the RO increased the left 
knee disability evaluation to 40 percent, effective from May 
21, 2003.

The veteran testified at RO hearings in July 2005 and April 
2008.  The transcript from the July 2005 hearing was 
irreparably damaged.  The veteran was given the opportunity 
for another hearing, but declined to do so.  A transcript of 
the April 2008 hearing is of record.  The veteran requested a 
hearing before a Veterans Law Judge in his November 2007 VA 
Form 9, substantive appeal.  He cancelled this request in a 
February 2008 written statement.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right 
partial arthroplasty, claimed as secondary to a service-
connected total knee replacement, left knee; entitlement to 
an increased rating for a total knee replacement, left knee, 
currently evaluated as 40 percent disabling are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Chronic otitis externa manifests by intermittent itching 
in the left ear, and without swelling, serous discharge, or 
requiring frequent and prolonged treatment.  

2.  The veteran's left ankle has nearly full range of motion; 
the ankle is not ankylosed.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for chronic otitis externa have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.87, 
Diagnostic Codes 6210 (2008).

2.  The schedular criteria for an initial rating in excess of 
10 percent for a left ankle disability have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5270, 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).  
Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The veteran received initial VCAA notice, as it related to 
his increased rating claims, by way of May 2003 
correspondence.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  
Correspondence sent to the veteran in March 2006 and May 2008 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

The May 2008 letter was also in full compliance with the 
requirements of Vazquez-Flores.  In this regard, the letter 
informed the veteran that he should submit medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability; and the effect that worsening has on his 
employment and daily life; and provided examples of the types 
of medical and lay evidence that he could submit.  The letter 
included a discussion of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria.

The only deficiency with regard to notice in this case is 
that it some of the notice was received following the initial 
adjudication of the claim.  However, this timing deficiency 
was cured by readjudication of the claim in the November 2007 
and September 2008 supplemental statements of the case 
(SSOCs).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the VA and private medical 
treatment records.  The veteran was also afforded VA 
examinations.  

The Board notes that the veteran's most recent VA examination 
was held in October 2005.  In a December 2008 Appellant's 
Brief, the veteran's representative at the Board recited that 
the residuals of the left ankle sprain and otitis externa 
continued to worsen.  While the veteran is entitled to a new 
examination where there is evidence that the condition has 
worsened since the last examination, the Board finds that a 
new examination is not warranted in this case.  

In this respect, there is no indication that the veteran's 
representative at the Board has any personal knowledge of the 
veteran's conditions.  In addition, he did not specifically 
allege a worsening of either disability since the last 
examination.  The representative acknowledged that the 
veteran had submitted no evidence on the otitis externa 
issue.  No recent evidence has been submitted in connection 
with either disability, and the veteran has not received any 
medical treatment since the last VA examination in October 
2005.  The veteran also did not offer any testimony as to 
these conditions at his recent hearing in April 2008.

In light of these circumstances, the Board is of the opinion 
that there is no reasonable possibility that remanding the 
case for an additional examination would result in evidence 
to substantiate the claims.  It is reasonable to assume that 
the record adequately reveals the current state of these two 
disabilities and remanding the case for a VA examination 
would serve no useful purpose and would only result in 
further delay.  See Allday v. Brown, 7 Vet. App.  517, 526 
(1995).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Left ankle sprain

The veteran's left ankle disability is currently rated as 10 
percent disabling for moderate limitation of motion, pursuant 
to 38 C.F.R. § 4.71, Diagnostic Code 5271 (2008).  He 
contends that a higher rating is now warranted.

The diagnostic criteria which potentially provide for higher 
ratings are set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5270 and 5271.   Under Diagnostic Code 5270, a 30 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.

Under Diagnostic Code 5271, a 20 percent rating is warranted 
for marked limitation of motion of an ankle. 38 C.F.R. § 
4.71a, Diagnostic Code 5271.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion. 38 
C.F.R. § 4.71, Plate II (2008).

At a VA examination in May 2003, the veteran reported 
occasional discomfort, especially with weight-bearing.  He 
did not use crutches or corrective shoes and had had no 
recent surgery.  Upon physical examination, the veteran had a 
slight limp favoring his left ankle.  Range of motion was 
from 0 to 40 degrees with some mild discomfort at the end 
point along the medial malleolus.  Dorsiflexion was from 0 to 
20 degrees, which was normal.  There was no tenderness along 
the joint line or the medial lateral malleolus.  The ankle 
was warm with absent hairs.  There was no sequela from the 
2cm scar.  Dorsalis pedis pulses were 2+/2+.  The clinical 
assessment was left ankle, status post surgery, currently 
stable and basically asymptomatic without functional 
limitation.

The Board notes that the medical evidence of record clearly 
establishes that the veteran's left ankle is not ankylosed.  
He retains useful motion of his left ankle, and therefore 
Diagnostic Code 5270 for ankle ankylosis is not for 
application.

At the veteran's VA examination, range of motion of his left 
ankle was nearly full.  In addition, he has not reported 
flare- ups of pain and the examiner noted the ankle was 
asymptomatic without functional limitation.  Moreover, there 
has been complaint or treatment shown for the left ankle 
since the last examination.  Therefore, the Board finds that 
the limitation of motion of the veteran's left ankle does not 
more nearly approximate marked limitation of motion.  
Accordingly, an increased rating is not warranted under 
Diagnostic Code 5271 for limitation of motion.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.

Otitis externa

The RO has evaluated the service-connected chronic otitis 
externa as noncompensably (0 percent) disabling, pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6210 (2008).  The veteran 
contends that he is entitled to a higher rating.  

Diagnostic Code 6210 provides for a maximum 10 percent rating 
where chronic otitis externa is exhibited by swelling, 
discharge and itching, requiring frequent and prolonged 
treatment.  Id.

Under 38 C.F.R. § 4.31, where the criteria for a compensable 
rating under a diagnostic code are not met, and the schedule 
does not provide for a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).

At the VA examination in May 2003, the veteran denied any 
recent history of ear infections, sinusitis, or additional 
upper respiratory symptoms.  Upon physical examination, no 
neoplasms were present.  The auricles were normal 
bilaterally, without deformities, tissue loss.  The external 
canals were normal bilaterally, without edema, scaling, or 
discharge.  Tympanic membranes were visible bilaterally and 
there was no evidence of infection.  

A November 2003 VA outpatient treatment record showed 
tympanic membranes were clear bilaterally.  There was no 
middle ear effusion.  The veteran denied vertigo and 
otorrhea.  At a January 2004 ear, nose, and throat 
evaluation, the veteran's tympanic membranes were clear 
bilaterally, without effusion or retraction.  The right side 
was slightly opaque.  Nystagmus was no present and there were 
no lesions.  

In a January 2004 statement, the veteran wrote that his ears 
were always itching.  A March 2005 clinical note shows the 
right ear otoscopy examination was unremarkable.  The left 
ear canal appeared red, somewhat swollen and mildly moist 
(noticed on the hearing aid itself) when compared to the 
right ear.  April 2005 clinical notes show the veteran 
reported occasional itching in his left ear, but without pain 
or drainage. 

At a VA examination audiology examination held in October 
2005, the veteran complained of left ear "wetness around the 
hearing aid."  He denied any current wetness, but reported 
intermittent itching in both ears.  He denied balance 
disturbance and vertigo.  Otoscopic examination revealed no 
deformity or tissue loss of the auricles.  Both external 
canals were without edema, scaling or discharge.  Both 
tympanic membranes had whitish discoloration.  The tympanum 
was non-tender.  In addition, there were no mastoids, 
discharge or evidence of cholesteoma.  No active ear disease 
or infection of the inner or outer ears was present.  The 
examiner noted that while there was documented otitis externa 
in March 2005, there was no current evidence of otitis 
externa in either ear.  

Since 2003, the otitis externa has been largely asymptomatic, 
with the only complaint being intermittent itching in the 
left ear.  There has been no real evidence of serous 
discharge, although one instance of "wetness around the 
hearing aid" was noted on evaluation in March 2005.  There 
otherwise has been no evidence of frequent or prolonged 
treatment for chronic otitis externa.  In short, there is no 
current objective evidence of active otitis externa with 
symptoms which would warrant a compensable evaluation under 
Diagnostic Code 6210.  See 38 C.F.R. § 4.87, Diagnostic Code 
6210.

The Board has considered other Diagnostic Codes addressing 
the ears in relation to the veteran's claim for increase.  
Under Diagnostic Code 6200, which addresses otitis media 
disorders, the only compensable evaluation warranted under 
this provision is 10 percent, and will be assigned only where 
the medical evidence of record shows suppuration or aural 
polyps.  See 38 C.F.R. § 4.87, Diagnostic Code 6200.  The 
veteran's service-connected otitis disorder relates to the 
external ear canal, and there is no indication of a polyp or 
mass in the aural canal.  

The veteran already receives a compensable evaluation under 
Diagnostic Code 6260 for tinnitus.  The remaining Diagnostic 
Codes are for chronic nonsuppurative otitis media with 
effusion (Diagnostic Code 6201), otosclerosis (Diagnostic 
Code 6202), peripheral vestibular disorders (Diagnostic Code 
6204), Meniere's syndrome (Diagnostic Code 6205), loss of the 
auricle (Diagnostic Code 6207), malignant and benign 
neoplasms of the ear (Diagnostic Codes 6208- 6209), and 
perforation of the tympanic membrane (Diagnostic Code 6211).  
None of these conditions exist on the record, and thus a 
compensable evaluation under any of these Diagnostic Codes 
would not be appropriate, even by analogy.  

Accordingly, the Board finds that a compensable rating under 
Diagnostic Code 6200 is not warranted.  See id.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The veteran's ankle disability is manifested by occasional 
discomfort and nearly full range of motion.  The otitis 
externa disability is manifested by intermittent itching.  As 
discussed above the specific rating criteria for both the 
orthopedic and audiologic disabilities reasonably 
contemplates these symptoms and the assigned schedular 
evaluations are, therefore, adequate.

Hence referral for consideration of an extraschedular rating 
is not warranted.

ORDER

An increased rating for residuals of a left ankle sprain and 
osteochondritis with mild osteoarthritic changes, currently 
evaluated as 10 percent disabling, is denied.

A compensable disability rating for otitis externa is denied.


REMAND

Service Connection-Right knee disorder

The veteran contends that he is entitled to service 
connection for a right partial arthroplasty, as secondary to 
a service-connected total knee replacement, left knee.  

Service treatment records show no evidence of a right knee 
injury or chronic disease.  Treatment records beginning in 
2007 show complaints of right knee pain, with evidence of a 
right knee partial arthroplasty in June 2007.  April 2008 
private medical records reflect a finding that the veteran's 
right knee pain, diagnosed as patellar tendonitis, is 
"likely compensatory from the left knee."  

A medical examination is necessary in this case because there 
is objective and competent evidence that the right knee 
disability may in fact be casually related to the service-
connected left knee disability.  An examination is required 
when there is evidence of a current disability; evidence 
establishing an "in-service event, injury or disease," or a 
disease, manifested in accordance with presumptive service 
connection regulations, occurred which would support 
incurrence or aggravation; an indication that the current 
disability may be related to the in-service event; and 
insufficient evidence to decide the case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a)(2008).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Therefore, the Board finds 
that a VA examination would be helpful in reaching a 
determination in this case.  38 C.F.R. § 3.310(b)(2008).    

Increased Rating- Left knee

The veteran also contends that he is entitled to an increased 
rating for a total knee replacement, left knee.  

The veteran was last afforded a VA examination in October 
2005.  His testimony at the April 2008 hearing suggests that 
the disability has worsened since that examination.  The duty 
to assist may require "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for an 
examination to determine the nature and 
severity of his current right knee 
disability, to include patellar 
tendonitis, medial degenerative joint 
disease, and partial arthroplasty.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
provided to the examiner for use in the 
study of this case.

The examiner should opine as to whether it 
is as least as likely as not that the 
veteran's nonservice connected right knee 
disability(ies) was either caused or 
aggravated by his service-connected total 
left knee replacement?  If so, quantify 
the amount of the aggravation, if 
possible.  The reasons for all opinions 
should be included in the examination 
report. 

2.  The examiner should also determine the 
current nature and severity of the 
service-connected left knee disability.  
The examiner should report the ranges of 
knee motion, in degrees, as well as any 
additional limitation that is attributable 
to functional factors such as weakened 
movement, excess fatigability, 
incoordination, flare-ups, or pain.  The 
examiner should also express an opinion as 
to the severity of any limitation of 
motion and as to the overall severity of 
the left knee disability. 

3.  Then re-adjudicate the claims.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


